Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  December 20, 2019                                                             Bridget M. McCormack,
                                                                                              Chief Justice

  159605                                                                             David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Brian K. Zahra
                                                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                   Elizabeth T. Clement
  v                                                      SC: 159605               Megan K. Cavanagh,
                                                         COA: 340033                               Justices
                                                         Wayne CC: 16-008683-FH
  WALTER AARON KELLY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 26, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE Part II of the Court of Appeals judgment,
  and we REMAND this case to the Wayne Circuit Court for further proceedings. As
  noted by dissenting Judge Ronayne Krause, while Miranda v Arizona, 384 U.S. 436
  (1966), is not generally invoked for on-the-scene questioning or other general questioning
  of citizens, such inquiries apply to questioning of persons “not under restraint.” Id. at
  477, and see People v Hill, 429 Mich. 382, 397-399 (1987). The defendant was
  handcuffed and under restraint when questioned, so Miranda applied. On remand, the
  prosecutor is not precluded from arguing that the evidence is admissible under the public-
  safety exception to Miranda. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining question presented should be reviewed by this
  Court.

        MARKMAN, J. (dissenting).

         I respectfully dissent from this Court’s order peremptorily reversing the judgment
  of the Court of Appeals. Defendant approached police officers executing a search
  warrant at a home that he had listed on his driver’s license as his place of residence.
  Based upon defendant’s association with the home, an officer handcuffed him, asked him
  for identification, and inquired whether there were any weapons in the vehicle defendant
  had driven to the home. Defendant informed the officer that there was a firearm in the
  vehicle and volunteered that he did not have a concealed-weapons permit for the weapon.
  Police then retrieved the firearm, and defendant was charged with unlawfully carrying a
  concealed weapon. He subsequently moved to suppress evidence of the firearm, arguing
  that the officer had not provided him warnings consistent with Miranda v Arizona, 384
U.S. 436 (1966). The trial court denied the motion, a jury convicted defendant as charged,
  and the Court of Appeals affirmed the conviction, rejecting defendant’s argument that the
  lower court had erred by denying his motion to suppress. This Court now reverses the
  Court of Appeals, concluding that because the officer handcuffed defendant, he was
  required to “Mirandize” defendant before asking any further questions. I would grant
  leave to appeal for two reasons.
                                                                                                               2

        First, it is not immediately apparent that police handcuffing an individual
necessarily triggers the warnings requirement set forth in Miranda. “In Miranda, the
United States Supreme Court held that the Fifth Amendment’s prohibition against
compelled self-incrimination requires that the accused be given a series of warnings
before being subjected to ‘custodial interrogation.’ ” People v Elliott, 494 Mich. 292, 301
(2013), quoting Miranda, 384 U.S. at 444. But “not . . . all statements obtained by the
police after a person has been taken into custody are to be considered the product of
interrogation.”      Rhode Island v Innis, 446 U.S. 291, 299 (1980).                   Rather,
“ ‘[i]nterrogation,’ as conceptualized in the Miranda opinion, must reflect a measure of
compulsion above and beyond that inherent in custody itself.” Id. at 300. And “the
definition of interrogation can extend only to words or actions on the part of police
officers that they should have known were reasonably likely to elicit an incriminating
response.” Id. at 302. Here, a police officer on a public street, and in plain view of a
number of members of the public (rather than within a police car or a police station),
asked defendant general questions concerning his identity and whether there were
weapons within his vehicle. Thus, it is hardly clear that the officer either (a) applied any
measure of compulsion beyond placing defendant in custody by way of handcuffing
defendant, or (b) asked questions that he should have known would elicit an
incriminating response. Affirmative answers to both of these legal assessments is a
required precondition to a reversal.

        Second, the United States Supreme Court has held that officers executing a search
warrant on a residence may for the duration of the search detain and handcuff individuals
found at the residence. Muehler v Mena, 544 U.S. 93, 98-102 (2005). And it is
commonplace for officers under these circumstances to ask generalized and informational
questions when detaining such an individual. Therefore, I would grant leave to appeal
and establish clear precedent in the instant circumstance in order to afford the police in
this state reasonable guidance as to whether they must “Mirandize” individuals detained
and questioned in the course of the execution of a search warrant. It is a matter of
considerable law-enforcement consequence for the people of this state that its highest
Court would peremptorily conclude that Miranda has been breached, and therefore that
an unlawful firearm must be excluded as evidence, without first addressing the threshold
inquiries set forth in this dissent.

       ZAHRA, J., joins the statement of MARKMAN, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 20, 2019
       p1217
                                                                             Clerk